Citation Nr: 1700297	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  08-27 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a compensable disability rating for residuals of a right wrist fracture prior to April 20, 2010.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi

INTRODUCTION

The Veteran served on active duty from October 1979 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In July 2014, the Board denied a compensable rating prior to April 20, 2010, as well as a rating greater than 10 percent from that date, for the service-connected residuals of a right wrist fracture.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court, pursuant to a Joint Motion For Partial Remand (Joint Motion) dated earlier that month, remanded to the Board only that portion of the Board's July 2014 decision that denied a compensable evaluation prior to April 20, 2010 for the service-connected residuals of a right wrist fracture.  At the Veteran's request, the Court dismissed the matter of entitlement to a rating greater than 10 percent from April 20, 2010 for the service-connected residuals of a right wrist fracture.  According to the Joint Motion, the parties did not indicate that further development is required, and the Board finds that this claim is prepared for disposition.  


FINDING OF FACT

The Veteran's right wrist manifested painful motion throughout the entire appeal period, but has not manifested ankylosis or any unique or unusual characteristics.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no higher, have been met throughout the entire appeal period. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5215 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 
VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009). Thus, adjudication of his claim at this time is warranted.
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Service treatment records, VA treatment records, and private treatment records have been obtained.  
The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes. Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal. See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
The Court remanded the Veteran's claim to the Board in May 2016 to provide adequate reasons or bases for its application of 38 C.F.R. §§ 4.59 and 4.40. The Board acknowledges the Court's remand and has accounted for all material evidence in its decision. The Court's remand does not require additional development of the record. Therefore, further remand by the Board is unnecessary.
VA has satisfied its duties to notify and assist, and further development efforts would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.
Right Wrist

The issue before the Board is whether the Veteran is entitled to a compensable disability rating for his service-connected residuals of a right wrist fracture prior to April 20, 2010.  By this current decision, the Board finds that a 10 percent disability rating for this disability is warranted for the entire appeal period.  

The Veteran first filed for service connection for residuals of a right wrist fracture in November 2001.  Later, in May 2002, the RO granted service connection and assigned a noncompensable rating for this disability.  Subsequently, in February 2007, the Veteran filed an increased rating claim, and in July 2007 the RO denied the claim. The Veteran appealed. During the pendency of the appeal, and specifically by a February 2011 rating action, the RO awarded an increased evaluation of 10 percent, effective from April 20, 2010, for this disability.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The diagnostic codes used to evaluate the wrist are 5214 and 5215.  Under Diagnostic Code 5215, a disability rating of 10 percent is assigned when dorsiflexion in the wrist is less than 15 degrees or palmar flexion is limited in line with the forearm. Diagnostic Code 5215 notwithstanding, painful motion of the wrist due to healed injury is entitled to at least the minimum compensable rating. 38 C.F.R. § 4.59.

In an April 2007 written statement, the Veteran reported pain from performing daily tasks, such as shoveling, raking, and waxing his car.  At an April 2007 VA examination, the Veteran reported intermittent pain within a few minutes of performing repetitive motions. The Veteran also stated that he changed positions at work to rest his right wrist and leaned on his left wrist to support himself. The examiner observed a limited range of motion of 33 degrees of extension, 48 degrees of flexion, 10 degrees of radial, and 27 degrees of ulnar motion. The examiner diagnosed a right wrist fracture.

In a September 2008 written statement, the Veteran stated that he experienced intense pain while using his wrist. He stated that he rested and took Percocet to relieve his right wrist pain. 

At a December 2009 hearing, the Veteran testified that he experienced aching and pain from performing repetitive motions with his right wrist, including holding a lever, mowing and trimming grass, turning a wrench, and waxing his car. He also noted a limited range of motion and occasional stiffness in his right wrist, as well as difficulty holding heavy items. The Veteran stated that he took breaks and medication multiple times a day to relieve the pain. See hearing transcript.

In an April 2010 statement, the Veteran described pain when gripping a lawn trimmer, typing, and waxing his car, and being unable to grip and open a pickle jar. He also reported having to rest his wrist frequently and feeling stiffness and soreness in the damp and cold. He stated that he took medication to relieve pain.

At the April 20, 2010 VA examination, the Veteran reported daily pain and having to stop repetitive activities within about 30 minutes. He described weakness, stiffness, instability with gripping, and a lack of endurance. The examiner observed a limited range of motion with dorsiflexion to 30 degrees, palmar flexion to 20 degrees, and objective evidence of pain at the extremes of range of motion.

The Veteran consistently reported painful motion in written statements, oral testimony, and treatment records throughout the period on appeal. The Veteran is competent to report symptoms such as pain, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), and the Board finds his reports credible. Further, the April 2007 and April 2010 VA examinations noted reduced range of motion, the April 2007 examination diagnosed right wrist fracture, and the April 2010 examination diagnosed status post right wrist fracture with residual limited range of motion. The Board finds the reports credible and affords them great weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

As previously noted, painful motion of the wrist due to a healed injury is entitled to at least the minimum compensable rating. 38 C.F.R. § 4.59. Therefore, the Veteran is entitled to a disability rating of 10 percent throughout the entirety of the appeal period.  In this regard, the Board observes that 10 percent is the maximum scheduler rating under the pertinent rating criteria. 38 C.F.R. § 4.71a, Diagnostic Code 5215.

The Board notes that a higher disability rating may not be denied due to the ameliorating effects of medication. See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (holding "[a]bsent a clear statement setting out whether or how the Board should address the effects of medication . . . the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication"). The Veteran's use of medication to relieve his wrist condition is evidence of pain. He is entitled to the maximum schedular rating under Diagnostic Code 5215.

Typically, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995). Furthermore, the Board notes that this matter was previously remanded in part for further DeLuca analysis. Nevertheless, in this case further DeLuca analysis is foreclosed, because the Veteran has already been assigned the maximum rating based on limitation of motion for the appeal period and beyond based on 38 C.F.R. § 4.40. Johnston v. Brown, 10 Vet. App. 80 (1997). Additionally, as previously noted, the Veteran has received the maximum compensable rating under the rating schedule.  

The Board acknowledges that a higher evaluation is warranted for impairment resulting from ankylosis of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  However, the Veteran in the present appeal has not manifested ankylosis in his right wrist joint.  Indeed, he underwent VA examinations of his right wrist in April 2007 and April 2010. Both examinations showed that the Veteran has some range of motion in his right wrist. Neither examination indicated symptoms of ankylosis. Also, the Veteran neither reported, nor sought treatment for, ankylosis.  

Extraschedular Rating

When an extraschedular rating is not specifically sought or reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted. Yancy v. McDonald, 27 Vet. App. 484, 494 (2016). Here, the Veteran has not specifically sought extraschedular consideration, and the record does not indicate unique or unusual circumstances. Accordingly, extraschedular consideration is not raised by the record.

TDIU

The Board has considered whether a total disability rating based on individual unemployability (TDIU) is expressly raised by the Veteran or reasonably raised by the record. At the April 2010 VA examination, the Veteran reported being currently employed and did not claim that he could not maintain his employment due to his wrist condition. Therefore, TDIU is not raised by the record.


ORDER

Entitlement to a disability rating of 10 percent for residuals of a right wrist fracture throughout the entirety of the appeal period is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


